DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restriction
This application contains claims directed to the following patentably distinct species defining the vulcanizate (election I), the plastic phase (election II) and the plasticizer (election III) as follows:
Election (I) – the vulcanizate selected from i) a vulcanizate comprising a plastic phase and a rubber phase and ii) a vulcanizate comprising a plastic phase, a rubber phase and a plasticizer;
Election (II) – the plastic phase selected from i) a semi-crystalline polyester, ii) a semi-crystalline copolyester elastomer, iii) a semi-crystalline aliphatic polyamide and iv) any mixture thereof; and
Election (III) – the plasticizer selected from the species set forth in claim 5.
The species are independent or distinct because their search fields are not co-extensive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification 

The inventions have acquired a separate status in the art in view of their recognized divergent subject matter.  

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  

The prior art applicable to one invention would not likely be applicable to another invention.

The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Steven Sarussi on September 19, 2022, a provisional election was made with traverse to prosecute the invention per Example 3, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Rejections - 35 USC § 112
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the “crosslinks between reactive groups in the hydrogenated carboxylated nitrile rubber” are formed by a reaction between the plastic and the rubber.
In claims 1 and 15, it is unclear whether the “reactive groups in the hydrogenated carboxylated nitrile rubber” refer to the carboxylated groups.
In claims 2, 15, 18 and 20, the term “type” is indefinite because the claims include elements not actually disclosed (those encompassed by "addition type"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).	
In claims 5, 11 and 21, it is unclear how the ester-based (polymeric) plasticizers distinguish over the i) polyester or ii) copolyester elastomer plastics per claim 1.  As presently recited, said plastics and plasticizers read on one and the same entity.
In claim 7, it is unclear whether the term “multifunctional” is also qualifying the epoxide.  Moreover, it is unclear whether “multifunctional” means more than one type of functional group is present.
In claim 10, “(tetramethylene oxide” does not contain a closing parenthesis.
In claim 11, “methyl-4-hydroxybenzoate” does not appear to have express antecedent basis from claim 5.
In claim 12, there is no express antecedent basis for “the copolymerized acid crosslinking site”.
In claim 14, it is unclear how the “ester-amide crosslinks” are formed per claim 1.
In claim 15, it is unclear how the narrower “oxazoline curing agent” limits the antecedently-recited broader “an addition type curing agent”.
In claim 17, given the absence of “or”, it is unclear whether the recited articles are alternatives.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,020,427 (Abraham) in view of US 5,397,839 (Patel).
Abraham discloses vulcanizates comprising:
a carboxylated nitrile rubber; 
a polyester resin (meets Applicants’ semi-crystalline polyester);
an addition type curing agent;
a processing aid; and
optionally a plasticizer,
wherein the carboxylated nitrile rubber is cross-linked via the pendant carboxylic acid groups (meets Applicants’ “crosslinks between reactive groups”) (e.g., abstract, C2:6-31, C3:13-16, C4:29-50, examples, claims).
As to claims 1, 3 and 16, Abraham’s embodiments (e.g., Tables I, III and IV) differ from the present claims in that the exemplified carboxylated nitrile rubber (Nipol 1072) (e.g., Examples 4-6, 19-23 and 26 meet Applicants’ plastic phase and rubber phase contents) is not described as being hydrogenated.  To the extent polyester compositions comprising hydrogenated nitrile rubbers are known to have improved heat aging properties per Patel, it would have been obvious to one having ordinary skill in the art to use a carboxylated nitrile rubber that is hydrogenated in place of Abraham’s carboxylated nitrile rubber for its expected heat ageing improvements.  Accordingly, absent evidence of unusual or unexpected results, no patentability can be seen the presently claimed subject matter.
	As to claims 2 and 14, it would expected that crosslinks (i.e., ester-amide) would form by reaction between Abraham’s addition type agent (1,3-PBO) and the carboxylated hydrogenated nitrile rubber.
	As to claims 4 and 6, Abraham (Table IV) exemplifies compositions further containing a plasticizer in amounts as presently claimed..
As to claims 5, 11 and 21, Abraham discloses (e.g., C11:14-20), and renders obvious to one having ordinary skill in the art, the same type of plasticizers presently claimed.
As to claims 7 and 9, Abraham exemplifies the same 1,3-PBO addition type curing agent described by Applicants.
As to claim 8, Abraham’s exemplified 1,3-PBO content falls within the scope of the present claims.
As to claim 10, Abraham discloses (e.g., C2:27-31), and renders obvious to one having ordinary skill in the art, the same type of polyesters presently claimed.
As to claim 12, Abraham’s carboxylated nitrile rubber has ~ 27 wt.% nitrile content.
As to claim 13, Abraham exemplifies the same Irganox B225 phosphite material described by Applicants.
As to product-by-process claim 15, Abraham’s vulcanizates are formed by a similar crosslinking process.
As to claim 17, Abraham disclose similar molded articles (e.g., C7:52-60).
As to process claim 18, Abraham’s vulcanizates are formed by a similar crosslinking process including melt blending of the components (e.g., C6:40-65, examples).
As to claim 19, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230. Accordingly, it would have been obvious to one having ordinary skill in the art to preblend at least a portion of Abraham’s addition type curing agent with the polyester prior to blending with the rubber so as to control the crosslinking rate of the rubber.
As to claim 20, Abraham discloses that more than one addition type curing agent may be used for their expected additive effect.  It would have been obvious to one having ordinary skill in the art to use a mixture of two individually disclosed addition type curing agents for their expected additive effect.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



					/ANA L. WOODWARD/                                                      Primary Examiner, Art Unit 1765